DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US Publication Number 2007/0204082) in view of Lin (US Publication Number 2017/0220097).

4.	As per claims 1 and 5, Shimizu teaches a communication system and device (1, figure 2) comprising a plurality of slave devices (slaves 5…12 figure 2 which are each sensor devices in a vehicle) and a master device (2, master device) that communicates 
Shimizu does not appear to explicitly disclose plurality of switches in the master device provided for each of the plurality of slave devices.

However, Lin discloses plurality of switches in the master device provided for each of the plurality of slave devices (paragraph 44, figure 5, switches Q1…Q5 in 16)

Shimizu and Lin are analogous art because they are from the same field of endeavor of master to slave communication.

One of ordinary skill would be motivated to make such modification in order to enhance parallel slave power handling. Therefore, it would have been obvious to combine Lin with Shimizu to obtain the invention as specified in the instant claims.
	5.	Shimizu modified by the teachings of Lin as seen in claim 1 above, as per claim 3, Shimizu teaches a communication system, wherein a plurality of the master devices is installed in a vehicle, and wherein the identification information stored in the storage unit includes installation information indicating an installation position of the master device in the vehicle (vehicle position information included in the identification, figure 1 as each sensor requires physical location with respect to the master).

Allowable Subject Matter
6.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Response to Arguments
7.	Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a plurality of switches in the master device.
With respect to the Applicant’s arguments the Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant agrees that the teachings of switches associated with slaves is in the master of Lin however since Lin does not explicitly show a slave connected to the switch it must not be taught by Lin.  The Examiner notes figure 5 is seen with respect to Lin in its entirety and the functionality is clearly seen in paragraph 25 where a slave is connected to the master along with the other figures which show a plurality of slaves connected to the master.  The Examiner relies upon teachings of the connected slaves is seen in the primary reference and Lin is relied upon for teachings that a master can handle a plurality of switches directed to slaves internally.  Additionally both Lin and Shimizu show a daisy chain topology as well as having additional connectivity advantages not relied upon in Lin.  Furthermore the instant application also shows a plurality of switches in the master as well as in the slaves.  The Examiner suggests possible clarifications over the prior art would be either amending the allowable subject matter limitations or further enhancing the verbiage related to the switching mechanism wording in the .

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184